             Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 MANHATTAN PEDIATRIC
 DENTAL GROUP P.C.,

                  Plaintiff,                     No. 1:19 CV 11106 (JPO)(RWL)

 v.

 DENTAL SMILES FOR KIDS PLLC,

                  Defendant.




                                   JOINT PROTECTIVE ORDER

        The Parties in the above-captioned matter hereby submit the following joint proposed

order regarding confidentiality and appropriate designations which shall apply to information,

documents, excerpts from documents, and other materials produced in this action pursuant to the

Local Rules for the Southern District of New York and the Federal Rules of Civil Procedure

governing disclosure and discovery.

        1.       Information, documents and other materials may be designated by the producing

party in the manner permitted (“the Designating Person”). All such information, documents,

excerpts from documents, and other materials will constitute “Designated Material” under this

Order. The designation shall be either (a) “CONFIDENTIAL” or (b) “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” This Order shall apply to Designated Material produced by any

party or third-party in this action.

        2.       “CONFIDENTIAL” information means information, documents, or things that

have not been made public by the disclosing party and that the disclosing party reasonably and in
            Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 2 of 9



good faith believes contains or comprises (a) trade secrets, (b) proprietary business information,

or (c) information implicating an individual’s legitimate expectation of privacy.

       3.       “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” means CONFIDENTIAL

information that the disclosing party reasonably and in good faith believes is so highly sensitive

that its disclosure to a competitor could result in significant competitive or commercial

disadvantage to the designating party.

       4.       Designated Material shall not be used or disclosed for any purpose other than the

litigation of this action and may be disclosed only as follows:

             a. Parties: Material designated “CONFIDENTIAL” may be disclosed to parties to

                this action or directors, officers and employees of parties to this action, who have

                a legitimate need to see the information in connection with their responsibilities

                for overseeing the litigation or assisting counsel in preparing the action for trial or

                settlement. Before Designated Material is disclosed for this purpose, each such

                person must agree to be bound by this Order by signing a document substantially

                in the form of Exhibit A.

             b. Witnesses or Prospective Witnesses: Designated Material, including material

                designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” may be

                disclosed to a witness or prospective witness in this action, but only for purposes

                of testimony or preparation of testimony in this case, whether at trial, hearing, or

                deposition, but it may not be retained by the witness or prospective witness.

                Before Designated Material is disclosed for this purpose, each such person must

                agree to be bound by this Order, by signing a document substantially in the form

                of Exhibit A.




                                                   2
            Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 3 of 9



             c. Outside Experts: Designated Material, including material designated

                “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” may be disclosed to an

                outside expert for the purpose of obtaining the expert’s assistance in the litigation.

                Before Designated Material is disclosed for this purpose, each such person must

                agree to be bound by this Order, by signing a document substantially in the form

                of Exhibit A.

             d. Counsel: Designated Material, including material designated CONFIDENTIAL –

                ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of record and

                inhouse counsel for parties to this action and their associates, paralegals, and

                regularly employed office staff.

             e. Other Persons: Designated Material may be provided as necessary to copying

                services, translators, and litigation support firms. Before Designated Material is

                disclosed to such third parties, each such person must agree to be bound by this

                Order by signing a document substantially in the form of Exhibit A.

       5.       Prior to disclosing or displaying any Designated Material to any person as set

forth herein, counsel shall:

             a. Inform the person of the confidential nature of the Designated Material; and

             b. Inform the person that this Court has enjoined the use of the Designated Material

                by him/her for any purpose other than this litigation and has enjoined the

                disclosure of that information or documents to any other person.

       6.       The CONFIDENTIAL information may be displayed to and discussed with the

persons identified in Paragraphs 5(b) and (c) only on the condition that, prior to any such display

or discussion, each such person shall be asked to sign an agreement to be bound by this Order in




                                                   3
             Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 4 of 9



the form attached hereto as Exhibit A. In the event such person refuses to sign an agreement in

substantially the form attached as Exhibit A, the party desiring to disclose the confidential

information may seek appropriate relief from the Court.

        7.       A person having custody of Designated Material shall maintain it in a manner that

limits access to the Designated Material to persons permitted such access under this Order.

        8.       Counsel shall maintain a collection of all signed documents by which persons

have agreed to be bound by this Order.

        9.       Documents shall be designated by stamping or otherwise marking the documents

with the words “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” thus

clearly identifying the category of Designated Material for which protection is sought under the

terms of this Order. Designated Material not reduced to documentary form shall be designated by

the producing party in a reasonably equivalent way.

        10.      The parties will use reasonable care to avoid designating as confidential

documents or information that does not need to be designated as such.

        11.      A party may submit a request in writing to the party who produced Designated

Material that the designation be modified or withdrawn. If the Designating Person does not agree

to the re-designation within fifteen business days, the objecting party may apply to the Court for

relief. Upon any such application, the burden shall be on the Designating Person to show why the

designation is proper. Before serving a written challenge, the objecting party must attempt in

good faith to meet and confer with the Designating Person in an effort to resolve the matter. The

Court may award sanctions if it finds that a party’s position was taken without substantial

justification.




                                                  4
          Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 5 of 9



       12.     Deposition transcripts or portions thereof may be designated either (a) when the

testimony is recorded, or (b) by written notice to all counsel of record, given within ten (10)

business days after the Designating Person’s receipt of the transcript in which case all counsel

receiving such notice shall be responsible for marking the copies of the designated transcript or

portion thereof in their possession or control as directed by the Designating Person. Pending

expiration of the ten (10) business days, the deposition transcript shall be treated as designated.

When testimony is designated at a deposition, the Designating Person may exclude from the

deposition all persons other than those to whom the Designated Material may be disclosed under

paragraph 4 of this Order. Any party may mark Designated Material as a deposition exhibit,

provided the deposition witness is one to whom the exhibit may be disclosed under paragraph 4

of this Order and the exhibit and related transcript pages receive the same confidentiality

designation as the original Designated Material.

       13.     Any Designated Material which becomes part of an official judicial proceeding or

which is filed with the Court is public. Such Designated Material will be sealed by the Court

only upon motion and in accordance with applicable law, including Rule 5(e) of the Local Rules

of this Court. This Protective Order does not provide for the automatic sealing of such

Designated Material. If it becomes necessary to file Designated Material with the Court, a party

must comply with Local Civil Rule 5 by moving to file the Designated Material under seal.

       14.     Filing pleadings or other papers disclosing or containing Designated Material

does not waive the designated status of the material. The Court will determine how Designated

Material will be treated during trial and other proceedings as it deems appropriate.

       15.     Upon final termination of this action, all Designated Material and copies thereof

shall be returned promptly (and in no event later than forty-five (45) days after entry of final




                                                   5
          Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 6 of 9



judgment), returned to the producing party, or certified as destroyed to counsel of record for the

party that produced the Designated Material, or, in the case of deposition testimony regarding

designated exhibits, counsel of record for the Designating Person. Alternatively, the receiving

party shall provide to the Designating Person a certification that all such materials have been

destroyed.

       16.     Inadvertent production of confidential material prior to its designation as such in

accordance with this Order shall not be deemed a waiver of a claim of confidentiality. Any such

error shall be corrected within a reasonable time.

       17.     Nothing in this Order shall require disclosure of information protected by the

attorney-client privilege, or other privilege or immunity, and the inadvertent production of such

information shall not operate as a waiver. If a Designating Party becomes aware that it has

inadvertently produced information protected by the attorney-client privilege, or other privilege

or immunity, the Designating Party will promptly notify each receiving party in writing of the

inadvertent production. When a party receives notice of such inadvertent production, it shall

return all copies of inadvertently produced material within three business days. Any notes or

summaries referring or relating to any such inadvertently produced material subject to claim of

privilege or immunity shall be destroyed forthwith. Nothing herein shall prevent the receiving

party from challenging the propriety of the attorney-client privilege or work product immunity or

other applicable privilege designation by submitting a challenge to the Court. The Designating

Party bears the burden of establishing the privileged nature of any inadvertently produced

information or material. Each receiving party shall refrain from distributing or otherwise using

the inadvertently disclosed information or material for any purpose until any issue of privilege is

resolved by agreement of the parties or by the Court. Notwithstanding the foregoing, a receiving




                                                 6
           Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 7 of 9



party may use the inadvertently produced information or materials to respond to a motion by the

Designating Party seeking return or destruction of such information or materials. If a receiving

party becomes aware that it is in receipt of information or materials which it knows or reasonably

should know is privileged, Counsel for the receiving party shall immediately take steps to (i) stop

reading such information or materials, (ii) notify Counsel for the Designating Party of such

information or materials, (iii) collect all copies of such information or materials, (iv) return such

information or materials to the Designating Party, and (v) otherwise comport themselves with the

applicable provisions of the Rules of Professional Conduct.

         18.   The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to Designated Material; or to object to the

production of Designated Material; or to apply to the Court for an order compelling production

of Designated Material; or for modification of this Order; or to seek any other relief from the

Court.

         19.   The restrictions imposed by this Order may be modified or terminated only by

further order of the Court.


MANHATTAN PEDIATRIC DENTAL                            DENTAL SMILES FOR KIDS PLLC,
GROUP P.C.,
                                                      By its attorneys,
By its attorneys,
                                                      /s/ Jaclyn Dar Conte (JD 9131)_________
/s/ Lorey Rives Leddy (LR 2570)                       Jaclyn Dar Conte (JD 9131)
Lorey Rives Leddy (LR 2570)                           DEVITT SPELLMAN BARRETT LLP
Andy I. Corea (AC 0474)                               50 Route 111
David P. Friedman (DF 7183)                           Smithtown, New York 11787
MURTHA CULLINA, LLP                                   j.darconte@devittspellmanlaw.com
177 Broad Street, 16th Floor
Stamford, CT 06901
Tel. (203) 653-5400
Fax (203) 653-5444
lleddy@murthalaw.com



                                                  7
 Case 1:19-cv-11106-JPO Document 24 Filed 07/07/20 Page 8 of 9




                            SO ORDERED


                            ______________________________
July 7, 2020                J. Paul Oetken (U.S.D.J.)




                               8
         Case 1:19-cv-11106-JPO Document 24
                                         23 Filed 07/07/20 Page 9 of 9



                                          EXHIBIT A

        I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled MANHATTAN PEDIATRIC DENTAL GROUP P.C.
v. DENTAL SMILES FOR KIDS PLLC, No. 1:19 CV 11106, pending in the United States
District Court for the Southern District of New York, have been designated as confidential. I
have been informed that any such documents or information labeled “CONFIDENTIAL
PRODUCED PURSUANT TO PROTECTIVE ORDER” is confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.



DATED:


Signed in the presence of:


                                          (Attorney)




                                                9
